Citation Nr: 1631812	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  14-28 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

1.  Entitlement to an increased rating for lumbar degenerative disc disease (DDD) with bulging disc, currently rated as 20 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1970 to March 1971, March 1972 to March 1976, and from January 1980 to March 1995.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri in which the Veteran's rating was increased from 10 percent to 20 percent disabling.  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The issue of entitlement to a TDIU has been raised by the record.  In a June 2013 statement regarding the Veteran's increased rating for lumbar DDD, the Veteran noted that his service-connected back condition makes him unable to obtain employment.  The Board therefore finds that a claim for TDIU has been raised by the record and is part of the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issue of TDIU is addressed in the remand below and is REMANDED to the agency of original jurisdiction (AOJ) for further development.  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

At no time during the period on appeal has the Veteran's lumbar DDD with bulging disc resulted in limitation of forward flexion of the thoracolumbar spine of 30 degrees or less; or ankylosis of the entire thoracolumbar spine or of the entire spine.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for lumbar DDD with bulging disc have not been met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. 3.102, 4.1, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5237, 5243 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notice has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in February 2012.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the August 2014 Supplemental Statement of the Case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained treatment records and an examination with medical opinion.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, and the entire history of the veteran's disability.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or where there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or where there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted where forward flexion of the thoracolumbar spine is 30 degrees or less; or there is favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is warranted for ankylosis of the entire spine.  38 C.F.R. § 4.71a (2015).

Normal ranges of motion of the thoracolumbar spine are flexion from 0 to 90 degrees; extension from 0 to 30 degrees; lateral flexion bilaterally from 0 to 30 degrees; and rotation bilaterally from 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2015).  

Private treatment records since November 2010 reflect that the Veteran has had chronic back pain that he is prescribed medication for.  In November 2010 the Veteran reported a dull ache, stabbing, piercing, shooting, and/or burning pain located in the lower back, and that the pain radiates to the lateral aspect of the left leg.  A September 2011 medication recheck and refill note reflects the Veteran was in receipt of opioids for back pain.  The Veteran also described symptoms of neck pain, and myalgias in addition to the back pain.  Associated symptoms were noted to include paresthesias, weakness, stiffness, decreased range of motion, and depression.  A March 2012 follow-up for chronic conditions and medication refill shows the Veteran's conditions as hyperlipidemia, depression, essential tremor, tobacco use, organic insomnia, and back pain.  The Veteran reported not feeling well in general, decreased energy level, and sleeping poorly.  A June 2012 visit for chronic opioid management noted the Veteran was in receipt of opioids for back pain.  The Veteran also described symptoms of neck pain, abdominal pain (once a week), and myalgias in addition to the back pain.  The examiner noted the Veteran's symptoms were relieved by opioid analgesics.  Associated symptoms were noted to include paresthesias, weakness, stiffness, decreased range of motion, and depression.  A September 2012 3-month check-up reflected the same complaints of pain and treatment of that pain as noted in the June 2012 treatment note, with the addition of nonsteroidal anti-inflammatory drugs, muscle relaxants, and activity modification being noted as current non-opioid analgesics.  The Veteran reported that his current regimen was adequate.  

A May 2013 VA examination report notes the Veteran reported that he continued to have low back pain, and at times when he walked some distance he had pain into his left hip.  He reported flare-ups caused by walking, that impacted his ability to stand, and felt he had an altered gait.  On range of motion testing the Veteran had forward flexion to 50 degrees with evidence of pain at 5, extension to 30 degrees with pain at 5, right and left lateral flexion to 20 degrees with pain at 10, and right and left lateral rotation to 25 degrees with pain at 5.  On repetitive use testing there was no change in range of motion.  Functional loss after repetitive motion was noted as less movement than normal, pain on movement, and disturbance of locomotion.  The Veteran had guarding or muscle spasm severe enough to result in abnormal gait.  There was normal muscle strength and no evidence of muscle atrophy or intervertebral disc syndrome (IVDS).  Straight leg raises were negative for neurological complaints or tenderness, and there were no signs of radicular pain or radiculopathy.  No assistive devices were used by the Veteran.  Arthritis was documented on imaging studies.  

An August 2014 VA thoracolumbar spine examination report reflects that the Veteran reported consistent mild to severe low back pain that typically lasts all day.  He reported that he has been treated with steroid injections and physical therapy.  The Veteran reported flare-ups approximately once every 6 weeks where he was unable to complete his usual chores and needed to remain in bed.  On range of motion testing the Veteran had forward flexion to 40 with evidence of pain at 30, extension to 20 degrees with pain at 15, right lateral flexion to 20 degrees without pain and left lateral flexion to 25 degrees without pain, and right and left lateral rotation to 30 degrees without pain.  On repetitive use testing there was no change in range of motion.  Functional loss after repetitive motion was noted as less movement than normal, weakened movement, pain on movement, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing.  The Veteran had guarding of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour.  There was normal muscle strength, and no muscle spasm or localized tenderness or pain to palpation.  Straight leg raises were negative on the right but positive on the left.  Radicular pain was noted as moderate intermittent pain in the right and left lower extremities and moderate numbness in the left lower extremity.  The femoral nerve was involved bilaterally, and the sciatic nerve was involved on the left side.  The severity of the radiculopathy was mild on the right and moderate on the left.  No ankylosis or IVDS of the spine was found.  The Veteran occasionally used a cane for assistance due to his back disability.  Arthritis was documented on imaging studies.  

After considering the evidence of record, the Board finds that the preponderance of the evidence is against a rating in excess of 20 percent for orthopedic manifestations of the service-connected lumbar DDD with bulging disc.  The Board notes that based on the findings of radiculopathy on the August 2014 VA examination, the RO in a September 2014 rating decision granted service connection for left lower extremity radiculopathy at 40 percent disabling, and right lower extremity radiculopathy at 10 percent disabling effective August 18, 2014.  The Veteran did not appeal that rating decision and those issues are not on appeal.  

According to the General Rating Formula for Diseases and Injuries of the Spine to warrant a rating in excess of 20 percent, forward flexion of the thoracolumbar spine must be limited to 30 degrees or less, or there must be favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a (2015).  Neither has been demonstrated.  Based on the objective findings in the medical evidence of record, the Veteran's flexion of his lumbar spine was limited to 50 degrees at the time of the May 2013 VA examination, to 40 degrees at the time of the August 2014 VA examination, and was not limited to 30 degrees or less at any time during the pendency of the appeal.  In addition, the VA examiner did not find that the Veteran had ankylosis of the entire thoracolumbar spine.  Based on that symptomatology, a rating in excess of 20 percent is not warranted for the orthopedic manifestations of the Veteran's lumbar DDD with bulging disc disability.  

In considering this claim, the Board has also specifically considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, increased ratings for the orthopedic manifestation of the Veteran's lumbar spine disability are not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are contemplated by the rating already assigned.  Specifically, even when considering the impact of pain and flare-up conditions and disturbance of locomotion, the Veteran's range of motion still exceeded what was required in order to warrant a rating in excess of the current 20 percent.  Thus, when the ranges of motion in the back are considered together with the evidence showing functional loss, to include the findings pertaining to normal muscle strength and the lack of evidence of muscle atrophy, the Board finds that there is insufficient evidence of objective pain on motion to such extent, or any other functional loss, to warrant a rating in excess of 20 percent.  Therefore, a rating higher than 20 percent is not warranted based on the evidence of record.  

The Board has not rated the Veteran's lumbar DDD with bulging disc under Diagnostic Code 5243, Formula for Rating IVDS Based on Incapacitating Episodes, as multiple examiners have found that there was no evidence of IVDS.

The Board has also considered whether an extraschedular referral is warranted for the Veteran's lumbar DDD with bulging disc disability.  According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

The rating criteria fully contemplate the Veteran's disability as noted above.  His symptomatology has consisted of pain, x-ray findings of arthritis, and restrictions on certain activities (bending, climbing, prolonged walking, standing, etc.).  These symptoms are contemplated in the rating criteria; therefore, the rating criteria are adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1).  

In this case, the Veteran also has separate ratings for radiculopathy of the right and left lower extremities associated with his lumbar DDD with bulging disc disability.  He has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.  In sum, the Board has determined that there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.


ORDER

A rating in excess of 20 percent for lumbar DDD with bulging disc is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review of the TDIU issue.

As noted above, in a June 2013 statement, the Veteran raised the issue of entitlement to TDIU due to his back disability.  Specifically, in support of his claim for entitlement to TDIU, the Veteran submitted a March 2012 statement from his former employer, The Pack America Corp.  The Veteran stopped working there in May 2005.  Mr. S. W., the Operations/Assistant Plant Manager stated that, increasingly, the Veteran's back problem made him unable to kneel longer than 15 minutes without having a difficult time getting up.  He stated the Veteran's back condition also impacted his ability to lift or move material, often requiring help from another employee to move or lift items, which was required as part of his position.  

Additionally, since then he has been service connected for right and left lower extremity radiculopathy associated with his service-connected lumbar DDD with bulging disc.  The AOJ has not explicitly adjudicated the claim for entitlement to TDIU given the additional service-connected disabilities.  The appellant would therefore be prejudiced if the Board were to decide this claim without prior adjudication by the AOJ.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

On remand, the RO should send the appellant a letter that complies with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015), regarding the claim for entitlement to TDIU.  The claim should then be adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA and private treatment records that are not already associated with the claims file.

2.  Send the appellant appropriate notice regarding the claim for TDIU.  Also request that he submit a properly completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

3.  Thereafter, and following any additional development deemed warranted, the issue of TDIU should be adjudicated.  If the determination is unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions on taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


